Case 2:19-cv-02169-TLP-dkv Document 17 Filed 06/27/19 Page 1 of 2                    PageID 35



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


MAYA MCKENZIE

       Plaintiff,

v.                                                          No.: 2:19-cv-02169-TLP-dkv

SPROUTS FARMERS MARKET, and
SFM, LLC,

       Defendant.


                    STIPULATION OF DISMISSAL WITH PREJUDICE


       COME NOW Plaintiff, Maya McKenzie, and Defendants, Sprouts Farmers Market and

SFM, LLC, and files this Stipulation of Dismissal with Prejudice pursuant to Rule 41(a)(1)(A)(ii)

of the Federal Rules of Civil Procedure. The parties would state that all matters before the Court

are now resolved and that the Court may enter an order dismissing this matter with prejudice.



                                                    Respectfully submitted,


                                                    s/Robert A. Donati
                                                    Robert A. Donati (BPR #25355)
                                                    Donald A. Donati (BPR #8633)
                                                    Bryce W. Ashby (BPR #26179)
                                                    DONATI LAW, PLLC
                                                    1545 Union Avenue
                                                    Memphis, TN 38104
                                                    Telephone: 901-278-1004
                                                    Email: robert@donatilaw.com

                                                    Attorneys for Plaintiff
Case 2:19-cv-02169-TLP-dkv Document 17 Filed 06/27/19 Page 2 of 2                        PageID 36



                                                      s/M. Kimberly Hodges
                                                      M. Kimberly Hodges (BPR #20809)
                                                      OGLETREE, DEAKINS, NAH, SMOAK &
                                                      STEWART, P.C.
                                                      International Place Tower II
                                                      6401 Poplar Avenue, Suite 300
                                                      Telephone: (901) 767-6160
                                                      Fax: (901) 767-7411
                                                      Email: kim.hodges@ogletreedeakins.com

                                                      Attorneys for Defendants




                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 21, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which will operate to provide notice of this filing to all counsel
of record in this case.


                                                      s/Robert A. Donati
